DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amichai Kotev on 03/10/2022.

The application has been amended as follows:
1. (Currently Amended) A wireless communication method in a wireless network comprising an access point and stations, the method comprising the following steps, at a station: receiving a trigger frame from the access point, the trigger frame reserving a transmission opportunity on at least one communication channel of the wireless network, the transmission opportunity including a random resource unit that the stations may access using a contention scheme; receiving parameters of the contention scheme in management frames from the access point, the parameters comprising a contention window range; contending access to the random determining that the updated contention window value becomes greater than an upper boundary of the contention window range as a consequence of receiving modified contention scheme parameters; wherein responsive to determining that the updated contention window value becomes greater than an upper boundary of the contention window range as consequence of receiving modified contention scheme parameters, setting the updated contention window value to the value of the upper boundary and not modifying  a contention backoff.
6. (Currently Amended) A non-transitory computer-readable storage medium storing instructions of computer program for implementing a wireless communication method in a wireless network comprising an access point and stations, the method comprising the following steps, at a station: receiving a trigger frame from the access point, the trigger frame reserving a transmission opportunity on at least one communication channel of the wireless network, the transmission opportunity including a random resource unit that the stations may access using a contention scheme; receiving parameters of the contention scheme in management frames from the access point, the parameters comprising a contention window range; contending access to the random resource unit of the transmission opportunity reserved by the received trigger frame, using a contention window value; and updating the contention window value based on the success or failure of a transmission over the accessed random resource unit; wherein the updated contention window value remains within the contention window range obtained from the  determining that the updated contention window value becomes greater than an upper boundary of the contention window range as consequence of receiving modified contention scheme parameters; wherein responsive to determining that the updated contention window value becomes greater than an upper boundary of the contention window range as consequence of receiving modified contention scheme parameters, setting the -3-Amendment for Application No.: 16/976010Attorney Docket: 1000-26960-PCTUS-NP-CINCupdated contention window value to the value of the upper boundary and not modifying  a contention backoff.  
7. (Currently Amended) A device for a station in a wireless network comprising an access point and stations, the device comprising a processing unit configured to carry out the following steps: receiving a trigger frame from the access point, the trigger frame reserving a transmission opportunity on at least one communication channel of the wireless network, the transmission opportunity including a random resource unit that the stations may access using a contention scheme; receiving parameters of the contention scheme in management frames from the access point, the parameters comprising a contention window range; contending access to the random resource unit of the transmission opportunity reserved by the received trigger frame, using a contention window value; and updating the contention window value based on the success or failure of a transmission over the accessed random resource unit; wherein the updated contention window value remains within the contention window range obtained from the received parameters of the contention scheme; and determining that the updated contention window value becomes greater than an upper boundary of the contention window range as consequence of receiving modified contention scheme parameters; wherein responsive to determining that the updated contention window value becomes greater than an upper boundary of the contention window range as consequence of receiving modified contention scheme  a contention backoff.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record WO 2017/005893 A1 to Nezou et al. (hereinafter “Nezou”) discloses in an 802.11ax network with an access point, a trigger frame offers random resource units to nodes for data uplink communication to the access point. To dynamically adapt the contention mechanism used by the nodes to access the random resource units, the AP updates a correcting TBD parameter at each new TXOP and includes the updated adjusting parameter in the trigger frame for the next TXOP. The nodes use the TBD parameter to generate a local random RU backoff value from a contention window range, for contending for access to the random resource units. The TBD parameter may directly impact the contention window size CWO or boundaries values of a selection range from which CWO is selected. Nezou does not explicitly disclose a wireless communication method in a wireless network comprising an access point and stations, the method comprising the following steps, at a station: receiving a trigger frame from the access point, the trigger frame reserving a transmission opportunity on at least one communication channel of the wireless network, the transmission opportunity including a random resource unit that the stations may access using a contention scheme; receiving parameters of the contention scheme in management frames from the access point, the parameters comprising a contention window range; contending access to the random resource unit of the transmission opportunity reserved by the received trigger frame, using a contention window value; and updating the contention window value based on the success or failure of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476